Citation Nr: 0802981	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right third metatarsal stress fracture (hereinafter, "right 
foot disorder").

2.  Entitlement to service connection for degenerative joint 
disease of the right ankle (hereinafter, "right ankle 
disorder").


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May and 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  By the May 
2004 rating decision, the RO denied service connection for 
the right foot disorder.  Thereafter, by the October 2004 
rating decision, the RO denied service connection for the 
right ankle disorder.

The Board notes that the veteran also submitted a timely 
Notice of Disagreement to an October 2002 rating decision's 
denial of service connection for a left shoulder disorder.  
However, service connection was subsequently established for 
such a disability by a July 2004 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran has either a current right foot or a current 
right ankle disorder as a result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's right 
foot disorder or his right ankle disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran in 
was sent pre-adjudication notice regarding the right foot 
claim by a letter dated in November 2003, and for the right 
ankle claim by a letter dated in August 2004.  He was also 
sent additional notice by a letter dated in March 2006.

Taken together, the aforementioned notification letters 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the March 
2006 letter contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All available service and post-service medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
Nothing in the record indicates the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  He has not indicated a desire for a 
hearing in conjunction with this case.  Further, he was 
accorded VA medical examinations in April and September 2004 
which addressed the etiology of the claimed disabilities.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a right foot disorder and a right 
ankle disorder.

The veteran essentially contends that he fractured his right 
foot while on active duty and that he has had continuous 
problems with his foot and ankle since that injury.

The Board acknowledges that service medical records dated in 
September 1969 note that the veteran was treated for 
complaints of numbness and tightness in the right foot.  It 
was noted that X-rays indicated stress fracture of the 3rd 
metatarsal.  However, there does not appear to be any 
complaints regarding the right foot after 1969, nor does 
there appear to be any right ankle problems during active 
service.  There was also no indication of any right foot or 
right ankle disorder on VA medical examinations conducted in 
January 1977, December 1977, or May 1984.  In fact, the first 
post-service medical evidence of a right ankle disorder 
appears to be records dated in March 1999, approximately 28 
years after his separation from service.  These records 
indicate the problems began 2 days earlier, when he fell and 
twisted his ankle.  He also reported a past history of gout.  
X-rays taken at that time noted degenerative changes, 
probably related at least in part to past trauma.  No acute 
fracture was seen.  The first post-service medical evidence 
of a right foot disorder appears to be records dated in 
August 2003, when he developed right foot and ankle pain 
after a fall.  X-ray examination revealed, in part, a fairly 
well corticated calcific density at the distal aspect of the 
fibula which it was stated might represent old trauma.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that there is competent medical 
evidence which both supports and refutes the veteran's 
contention that his current disabilities of the right foot 
and ankle are causally related to active service.

The medical evidence in support of the veteran's claim 
includes a July 2004 private medical statement from M. J. S, 
M.D. (hereinafter, "Dr. S").  Dr. S noted that the veteran 
had sustained a metatarsal fracture in his right foot and a 
sprained right ankle while in the service.  Moreover, Dr. S 
stated that the veteran had developed severe arthritis (as 
demonstrated by X-ray and persistent pain) in the right ankle 
as a result of the injuries sustained in the service.  
However, Dr. S makes no reference to the post-service 
injuries as documented by the records dated in March 1999 and 
August 2003, nor the fact that there was no evidence of the 
claimed disabilities until many years after service.  
Although Dr. S accurately noted that the veteran sustained a 
metatarsal fracture during service, as already noted there 
was no indication of any right ankle problems during active 
service.  Further, there is no indication that Dr. S reviewed 
the veteran's claims folder in conjunction with this opinion.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

In view of the foregoing, the Board must conclude that Dr. 
S's opinion is entitled to little probative value in the 
instant case.

The evidence against the veteran's claims are the VA medical 
examinations conducted in April and September 2004, both of 
which were conducted by the same examiner who noted he had 
reviewed the veteran's VA claims folder.  At the April 2004 
examination, the veteran was diagnosed, in part, with history 
of right third metatarsal stress fracture without any 
clinical or radiographic residual.  Moreover, the examiner 
stated that because he could not find any obvious abnormality 
of the veteran's foot other than pain, and there being no 
radiographic evidence of abnormality in the third ray, the 
examiner opined that any foot disability the veteran had was 
less likely than not related to military service.  At the 
subsequent September 2004 examination, the veteran was 
diagnosed with mild ankle degenerative joint disease.  The 
examiner further stated that there was no record to indicate 
the veteran injured his ankle in the military, and that his 
outside records showed he had twisted his ankle at least once 
since then.  In addition, the examiner opined that the 
veteran's mild degenerative joint disease of the right ankle 
could be easily explained by normal wear and tear versus 
injury.  Therefore, the examiner opined that it was less 
likely than not that the veteran's ankle arthritis was 
related to his military service.

As the opinions expressed in the April and September 2004 VA 
medical examinations were based upon review of the veteran's 
claims folder, and are consistent with the medical history 
documented therein, the Board finds that they are entitled to 
the most weight in this case regarding the etiology of his 
right foot and ankle disorders.  Even though there were 
references to old trauma on X-ray reports conducted in March 
1999 and August 2003, there is no indication that it is 
related to in-service trauma.  For example, there is no 
indication of any right ankle injury in the service medical 
records.  Moreover, as discussed above, the April 2004 VA 
examiner's opinion was based upon the fact that the current 
X-ray findings were not consistent with the in-service stress 
fracture of the third metatarsal.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims of service 
connection for disabilities of the right foot and ankle.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a right ankle disorder 
is denied.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


